Exhibit 10.3
 
SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (as the same may be amended, modified or supplemented
from time to time, the “Agreement”) is made and entered into as of May 28, 2009
(the “Effective Date”), by and between Maven Media Holdings, Inc., a Delaware
corporation (including its successors, the “Corporation”), Waste2Energy, Inc., a
Delaware corporation (“Waste2Energy”) and Adrienne Humphreys  (“AH”).


WHEREAS, AH is the Corporation’s President, Secretary, Treasurer, principal
stockholder (66.6% on a fully diluted basis) and sole member of the
Corporation’s Board of Directors;


WHEREAS, the Corporation has entered into an Agreement and Plan of Merger with
Waste2Energy Acquisition Co., a Delaware corporation and wholly-owned subsidiary
of the Corporation (“Acquisition Co.”) and Waste2Energy dated May 6, 2009 (the
“Merger Agreement”);


WHEREAS, pursuant to the Merger Agreement, Acquisition Co., shall merge with and
into Waste2Energy (the “Merger”) and the separate corporate existence of
Acquisition Co. shall cease and Waste2Energy, as it exists from and after the
closing of the Merger, shall be the surviving company;


WHEREAS, pursuant to the Merger Agreement, and as a condition precedent to the
closing of the Merger, the Corporation, Waste2Energy and AH are entering into
this Agreement;


             NOW, THEREFORE, in consideration of the premises and mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows:


1. Resignation.  The parties hereby agree that the employment arrangement
between AH and the Corporation pursuant to which AH serves as the Corporation’s
President, Secretary and Treasurer is automatically and without further action
terminated as of the Effective Date. Except as expressly provided in this
Agreement, all rights and obligations of AH and the Corporation with respect to
AH’s employment with the Corporation are duly and effectively terminated as of
the Effective Date.  As of the Effective Date, AH resigns from the Corporation’s
Board of Directors.  After the Effective Date, AH agrees to cooperate with the
Corporation as is reasonably necessary to assist on transitional and resale
registration statement issues.  As of the Effective Date, AH agrees that she
shall not represent to any third party that she is acting as an officer or
director of the Corporation.


2. Cancellation of Shares.  As of the Effective Date, 2,000,000 shares (the
“Cancellation Shares”) of the Corporation’s common stock (the “Common Stock”)
owned by AH as well as any other securities of the Corporation owned by AH,
including common stock, options, warrants, rights, notes, debentures, and
preferred stock shall be deemed cancelled (the “Share Cancellation”), resulting
in AH owning after the Share Cancellation no shares of Common Stock or any other
securities of the Company. Without limiting the foregoing, on or prior to the
Effective Date, AH shall deliver to the Corporation (and/or its designees) stock
certificates representing the 2,000,000 Cancellation Shares beneficially owned
by her along with stock powers signed in blank and medallion signature
guaranteed. On or prior to the Effective Date, AH shall deliver to the
Corporation certificates representing any other shares of the Corporation’s
securities that AH may own along with stock powers medallion signature
guaranteed (or such other appropriate transfer documents).
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
3. Benefits.  AH will not be eligible for any compensation or employer-sponsored
benefits after the Effective Date.


4. Payment to AH. Immediately after AH has delivered the 2,000,000 shares
cancelled pursuant to the Share Cancellation to the Corporation with appropriate
stock powers medallion signature guaranteed, the Corporation shall pay AH the
sum of $210,000 which shall be delivered to AH pursuant to wiring instructions
provided by AH to the Corporation.


5. Corporation Property. AH represents, warrants and covenants that she has
returned to the Corporation, or will return to the Corporation on or before the
Effective Date, all Corporation property including, but not limited to, credit
cards, cash cards, banking information, computers, telecommunications equipment
and keys.


6.  Representations by and Covenants of AH.  AH hereby represents and warrants
to the Corporation that:


a. As of the Effective Date and assuming the Share Cancellation, AH shall not
beneficially own any shares of Common Stock or any other securities of the
Corporation including options, warrants, debentures or preferred stock.


b. As of the Effective Date and assuming the Share Cancellation, the Corporation
will have 1,000,000 shares of Common Stock issued and outstanding and there will
not be outstanding any shares of preferred stock, warrants, agreements, or other
rights or instruments entitling any person to acquire shares from the
Corporation.


c. All shares of issued and outstanding Common Stock are validly issued, fully
paid and nonassessable.


d. All issuances of Common Stock by the Corporation have been made in accordance
with applicable federal securities laws and the state securities laws of the
given states in which the securities were offered and/or sold.  Accordingly, the
Corporation will not be subject to contingent liabilities which could include,
without limitation, (i) rescission obligations and/or other liabilities for
damages to purchasers of Common Stock who resided in the States where the Common
Stock was offered and/or sold; and/or (ii) punitive damages, fines, penalties
and/or other sanctions which might be imposed in connection with any enforcement
actions brought by any such regulatory authorities of the States where the
Common Stock was offered and/or sold.
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
e. The Corporation has taken all action necessary to enter into the Merger
Agreement and perform all acts necessary thereunder.  Neither the entry into
such agreement and/or performance of the Corporation’s acts thereunder will
violate any material agreement, law, rule and/or regulation.


f. The Corporation has filed all reports required to be filed by it under the
Securities Act of 1933, as amended (the “Securities Act”), and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 13(a) or Section 15(d) of the Exchange Act (the foregoing materials,
including the exhibits thereto, being collectively referred to herein as the
“SEC Reports”).  As of their respective dates,  the SEC Reports complied as to
form in all material respects with the requirements of the Securities Act and
the Exchange Act and the rules and regulations of the SEC promulgated
thereunder, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading;


7. Mutual Non-Disparagement.  AH, solely on behalf of herself and her estate,
and the Corporation, for itself and on behalf of its officers, directors,
partners, managers, members, employees, agents, and attorneys, with regard to AH
and her employment with the Corporation and her service to the Corporation,
expressly acknowledge, agree, and covenant that they will not make any
statements, comments, or communications that could constitute disparagement of
one another or that may be considered to be derogatory or detrimental to the
good name or business reputation of one another.


8. Mutual Release.


a. AH, solely on behalf of herself and her estate, forever releases and
discharges the Corporation and the Corporation’s, executors, administrators,
parent company, holding company, subsidiaries, successors, predecessors,
officers, directors, principals, partners, members, shareholders, agents,
control persons, past and present employees, insurers, and assigns (collectively
the “Corporation’s Parties”) from all actions, causes of action, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims, and demands whatsoever, in law,
admiralty or equity, against the Corporation’s Parties other than AH’s rights
and the Corporation’s obligations under this Agreement that AH or her heirs,
executors, administrators, or agents and assigns ever had, now have or hereafter
can, shall or may, have for, upon, or by reason of any matter, cause or thing
whatsoever, whether or not known or unknown, from the beginning of the world to
the day of the date of this Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 

 
AH EXPRESSLY ACKNOWLEDGES THAT THE CONSIDERATION SET FORTH IN THIS AGREEMENT
CONSTITUTES ADEQUATE AND SUFFICIENT CONSIDERATION FOR THE FOREGOING RELEASE.


b. The Corporation forever releases and discharges AH and her  executors,
administrators, agents and assigns (collectively the “AH Parties”) from all
actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands whatsoever, in law, admiralty or equity, against
the AH Parties other than the Corporation’s rights and AH’s obligations under
this Agreement that the Corporation ever had, now have or hereafter can, shall
or may, have for, upon, or by reason of any matter, cause or thing whatsoever,
whether or not known or unknown, from the beginning of the world to the day of
the date of this Agreement.


9. Confidentiality. The parties hereto agree that the terms and conditions of
this Agreement are confidential and further agree that they shall not divulge
the terms of this Agreement to third parties generally, except as required by
applicable law or to enforce this Agreement or to defend against a claim related
thereto; provided, however, that the parties may reveal such terms to their
respective accountants, legal counsel and other professional advisors. In the
event this covenant of confidentiality is breached, the Corporation and AH may
pursue legal remedies for any damage arising from a breach of this Section 8.
The parties agree that any press release or other public disclosure relating to
the contents of this Agreement shall be mutually acceptable to both parties
hereto. Notwithstanding the foregoing, the Corporation shall be under no
obligation to reach agreement with AH on the contents of any such public
announcement or disclosure required by applicable law, rule or regulation,
including, but not limited to, any public announcement or disclosure required by
federal or state securities laws, rules or regulations. Notwithstanding anything
provided elsewhere in this Section 8, the parties may make any disclosure
required by law, subpoena, regulation or governing authority, including
disclosure required by a self-regulatory organization such as the Financial
Industry Regulatory Authority (“FINRA”) or the Securities and Exchange
Commission (the “SEC”) and to their respective lawyers and accountants.  AH
hereby authorizes the Corporation to disclose the terms and conditions of this
Agreement in any filings it makes with the SEC and authorizes the Corporation to
file this Agreement as an exhibit to any filings it makes with the SEC.


10. Cooperation.


a.   AH agrees to give reasonable cooperation, at the Corporation's request, in
any pending or future litigation, regulatory proceeding or arbitration brought
against the Corporation or any of its affiliates and in any investigation the
Corporation or any of its affiliates may conduct. The Corporation shall
reimburse AH for all expenses reasonably incurred by her in compliance with this
Section 9(a) but shall not reimburse AH for her time spent in compliance with
this Section 9(a).  Furthermore, AH agrees, in the event she receives a court or
administrative order, subpoena, request for interview or similar demand
regarding the Corporation, including, but not limited to, from a regulatory or
law enforcement agency, she shall, except to the extent she is advised not to do
so by her legal counsel, immediately inform the Corporation in writing of her
receipt of such subpoena request or similar demand.
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
b. The Corporation agrees to cause its employees, officers, directors, agents
and other representatives to give reasonable cooperation, at AH’s request, in
any threatened, pending or completed action, suit or proceeding (whether civil,
criminal, administrative, formal or informal investigative or other), whether
instituted by the any governmental agency, FINRA, the New York Stock Exchange,
SEC, stockholder of the Corporation, or any other party, or any inquiry or
investigation that AH  in good faith believes might lead to the institution of
any such action, suit or proceeding brought against AH.


11. Acknowledgement of Consideration. AH acknowledges that the only
consideration that she has received for executing this Agreement is the
consideration set forth in this Agreement and that no other promise, inducement,
threat, agreement or understanding of any kind or description has been made with
or to AH by the Corporation to cause her to agree to the terms of this
Agreement.  AH acknowledges that other than as specifically set forth herein she
has no claims for money due from the Corporation.


12. Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i) on
the date of service if served personally on the party to whom notice is to be
given; (ii) on the day of transmission if sent via facsimile transmission to the
facsimile number given below, and telephonic confirmation of receipt is obtained
promptly after completion of transmission; (iii) on the day after delivery to
Federal Express or similar overnight courier or the Express Mail service
maintained by the United States Postal Service; or (iv) on the fifth (5th) day
after mailing, if mailed to the party to whom notice is to be given, by first
class mail, registered or certified, postage prepaid and properly addressed, to
the party as follows:




If to the Corporation to:


Maven Media Holdings, Inc.
c/o Waste2Energy, Inc.
1185 Avenue of the Americas
20th Floor
New York, New York 10036
 
 
 
5

--------------------------------------------------------------------------------

 
 

 
Attention:  Christopher d’Arnaud Taylor
Fax No. (646) 723-4000


With a copy to:
Marc Ross, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006


If to AH:  Adrienne Humphreys
              1649Darthmouth Street
 Chula Vista, CA 91913
 Fax No. (619) 232-1551



 
or at such other place as may be designated by a party in writing by like
notice.


13. Further Assurances  Each of the parties hereto shall execute and deliver any
and all additional papers, documents, and other assurances, and shall do any and
all acts and things reasonably necessary in connection with the performance of
their obligations hereunder and to carry out the intent of the parties hereto.


14. Headings The section headings contained herein are for convenience only and
shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.


15. Counterparts.  This Agreement may be executed in counterparts, it being
understood that such counterparts, taken together, shall constitute but one and
the same agreement.  A facsimile signature shall constitute an original
signature.


16. Governing Law, Venue, Waiver of Jury Trial   This Agreement shall be
governed by and construed solely and exclusively under and pursuant to the laws
of the State of New York as applied to agreements among New York residents
entered into and to be performed entirely within New York.  Each of the parties
hereto expressly and irrevocably (1) agrees that any legal suit, action or
proceeding arising out of or relating to this Agreement will be instituted
exclusively in the New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York, (2) waives
any objection they may have now or hereafter to the venue of any such suit,
action or proceeding, and (3)  consents to the jurisdiction of either the
New York State Supreme Court, County of New York, or the United States District
Court for the Southern District of New York in any such suit, action or
proceeding.  Each of the parties hereto further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York and agree
that service of process upon it mailed by certified mail to its address will be
deemed in every respect effective service of process upon it, in any such suit,
action or proceeding.


17. Entire Agreement   This Agreement sets forth the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements or understandings among the parties pertaining to the subject matter
hereof, whether oral, implied or written.  There are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as specifically set forth or incorporated herein.
 
 
 
6

--------------------------------------------------------------------------------

 
 

 
18. Interpretation. The division of this Agreement into Sections, and
subsections and the insertion of headings are for convenience of reference only
and will not affect its construction or interpretation. Terms of gender will be
deemed interchangeable, as will singular and plural terms, in each case, unless
the context otherwise requires.


19. No Amendment/Waiver.  This Agreement may not be amended or modified in any
manner nor may any of its provisions be waived except by written amendment
executed by the parties expressly indicating the parties’ intention to so amend
or modify this Agreement.  Any such amendment, modification or waiver shall be
effective only in the specific instance and for the purpose for which it was
given.


20. Non-Assignability.  The obligations of AH and the Corporation hereunder are
personal and may not be assigned or transferred in any manner whatsoever, nor
are such obligations subject to involuntary alienation, assignment or transfer.


21. Severability.  The various Sections of this Agreement are severable, and if
any Sections or an identifiable part thereof is held to be invalid or
unenforceable by any court of competent jurisdiction, then such invalidity or
unenforceability shall not affect the validity or enforceability of the
remaining Sections or identifiable parts thereof in this Agreement, and the
parties hereto agree that the portion so held invalid, unenforceable or void
shall, if possible, be deemed amended or reduced in scope, or otherwise be
stricken from this Agreement, to the extent required for the purposes of the
validity and enforcement hereof.


22. No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by all parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.


23. Third Party Beneficiaries.   AH’s estate and heirs are intended third party
beneficiaries of AH’s rights and the Corporation’s obligations hereunder.




[SIGNATURE PAGE FOLLOWS]
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.



  MAVEN MEDIA HOLDINGS, INC.          
 
By:
/s/        Name: Adrienne Humphreys       Title:    President                  
            Adrienne Humphreys          


  WASTE2ENERGY, INC.          
 
By:
/s/        Name: Christopher d’Arnaud-Taylor      
Title:   Chief Executive Officer
         


 
 
 
8